       Case: 1:20-cv-01279 Document #: 1 Filed: 02/21/20 Page 1 of 6 PageID #:1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

JOSE LOPEZ,                )
                           )
                Plaintiff, )
                           )
     v.                    )                          1:20-cv-1279
                           )
FIRST ADVANTAGE BACKGROUND )
SERVICES CORP.,            )
                           )
                Defendant. )

                                           COMPLAINT

        NOW COMES the plaintiff, JOSE LOPEZ, by and through his attorneys, SMITHMARCO,

P.C., and for his complaint against FIRST ADVANTAGE BACKGROUND SERVICES CORP.,

the plaintiff states as follows:


                                   I.     PRELIMINARY STATEMENT

        1.      This is an action for actual and statutory damages for violations of the Fair Credit

Reporting Act, 15 U.S.C. §1681, et. seq.


                                    II.   JURISDICTION & VENUE

        2.      Jurisdiction arises under the Fair Credit Reporting Act (hereinafter “FCRA”), 15

U.S.C. §1681, et. seq., and pursuant to 28 U.S.C. §1331 and 28 U.S.C. §1337.

        3.      Venue is proper in this district pursuant to 28 U.S.C. §1391(b).


                                           III.   PARTIES

        4.      JOSE LOPEZ, (hereinafter, “Plaintiff”) is an individual who was at all relevant

times residing in the City of Chicago, County of Cook, State of Illinois.



                                                  1
       Case: 1:20-cv-01279 Document #: 1 Filed: 02/21/20 Page 2 of 6 PageID #:2




           5.    At all relevant times, Plaintiff was a “consumer” as that term is defined by 15

U.S.C. §1681a(c).

           6.    FIRST ADVANTAGE BACKGROUND SERVICES CORP., (hereinafter,

“Defendant”), is a business entity that provides employment screening services to various third

parties.

           7.    Defendant is registered as a corporation in the State of Illinois and has its principal

place of business located at 1 Concourse Parkway NE, Suite 200, Atlanta, GA 30328.

           8.    At all relevant times Defendant was a “person” as that term is defined by 15 U.S.C.

§1681a(b).

           9.    At all relevant times Defendant was a “consumer reporting agency” as that term is

defined by 15 U.S.C. §1681a(f).

           10.   At all relevant times, Defendant was acting by and through its agents, servants,

and/or employees, who were acting within the course and scope of their agency or employment,

and under the direct supervision and control of Defendant.


                                        IV.     ALLEGATIONS

           11.   At all relevant times, “background reports” as alleged in this pleading are

“consumer reports” as that term is defined by 15 U.S.C. §1681a(d).

           12.   Among other things, the FCRA regulates the collection, maintenance and

disclosure of consumer credit report information by consumer reporting agencies.

           13.   Among other things, Defendant sells consumer reports to employers who wish to

screen job applicants.

           14.   Some of the consumer reports Defendant sells to employers contain information

regarding a job applicant’s criminal arrest and conviction history.



                                                   2
       Case: 1:20-cv-01279 Document #: 1 Filed: 02/21/20 Page 3 of 6 PageID #:3




        15.     When a consumer reporting agency prepares a consumer report, it is required by

the FCRA to follow reasonable procedures to assure maximum possible accuracy of the

information concerning the individual about whom the report relates.

        16.     As a consumer reporting agency, when it prepares a consumer report, Defendant is

required to follow reasonable procedures to assure maximum possible accuracy of the information

concerning the individual about whom the report relates.

        17.     On or about July 1, 2019 Plaintiff applied for a position of employment with

FEDEX/NORTHWEST EXPRESS (hereinafter, “FedEx”).

        18.     Subsequent to submitting his application of employment FedEx offered Plaintiff a

position of employment; said offer was contingent upon Plaintiff successfully passing a

background screening.

        19.     As part of its routine background check on its prospective employees, FedEx

requested that Defendant provide information regarding, among other things, the character and

general reputation of Plaintiff.

        20.     On or about July 1, 2019, Defendant prepared and sold a consumer report to FedEx,

purportedly regarding the character and general reputation of Plaintiff.

        21.     The aforementioned consumer report contained public record information that

indicated that Plaintiff had been convicted of robbery and fear of imminent bodily injury, resulting

in a 7-year jail sentence.

        22.     Despite its obligations pursuant to the FCRA, Defendant has been reporting

derogatory and inaccurate statements and information relating to Plaintiff and Plaintiff’s character

and general reputation to third parties (hereinafter the “inaccurate information”).




                                                 3
       Case: 1:20-cv-01279 Document #: 1 Filed: 02/21/20 Page 4 of 6 PageID #:4




       23.       The inaccurate information of which Plaintiff complains is a putative felony

conviction for robbery and fear of imminent bodily injury

       24.       Plaintiff has never been tried or convicted of any of the offenses that appeared in

the background report prepared by Defendant and sold to FedEx.

       25.       Specifically, Plaintiff asserts that Defendant mismatched criminal background

history with another individual named Jose Lopez, that he is not said individual, and that he has

never been convicted of the offenses as reported by Defendant.

       26.       Indeed, notwithstanding the fact that Defendant had information in its possession

to show that Plaintiff’s middle initial was “L”, and notwithstanding the fact that Defendant

ostensibly conducted a search of criminal records using that information, Defendant inexplicably

included information in the report pertaining to another individual named Jose Lopez and with a

middle initial of “A”.

       27.       Plaintiff was applying for a driving job with FedEx and had supplied FedEx with

his driver’s license, with showed his middle initial name was Luis. Notwithstanding this fact,

Defendant proceeded to include erroneous information in the report it sold to FedEx pertaining to

Jose A. Lopez.

       28.       Furthermore, Defendant’s report shows that Defendant ostensibly conducted a

search using the name Jose L. Lopez yet permitted inaccurate criminal record information

pertaining to Jose A. Lopez to be include in the report it sold to Plaintiff’s potential employer.

       29.       Despite the foregoing, Defendant has disseminated consumer reports containing the

aforesaid inaccurate information to various third parties, including FedEx.

       30.       The inaccurate information negatively reflects upon Plaintiff and Plaintiff’s

character and general reputation.




                                                  4
       Case: 1:20-cv-01279 Document #: 1 Filed: 02/21/20 Page 5 of 6 PageID #:5




       31.     The background reports have been and continue to be disseminated to various

persons and potential employers, both known and unknown.

       32.     As of the result of the inaccurate information reported by Defendant to FedEx,

Plaintiff was not offered the position of employment.

       33.     Despite its obligations to comply with the FCRA, Defendant prepared and sold a

report purporting to contain information regarding Plaintiff’s character and general reputation yet

said report contained information regarding an unknown third party that did not have the same

middle initial as Plaintiff, and further did not match other basic identifiers with Plaintiff.

       34.     Defendant failed to follow reasonable procedures to assure the maximum possible

accuracy of the information it reported about Plaintiff to FedEx and other unknown third parties.

       35.     Plaintiff has been damaged, and continues to be damaged, in the following ways:

               a. Temporary loss of employment opportunity;

               b. Emotional distress and mental anguish associated with having incorrect
                  derogatory personal information transmitted about Plaintiff to other people both
                  known and unknown;

       36.     At all times pertinent hereto, the conduct of Defendant, as well as that of its agents,

servants and/or employees, was malicious, intentional, willful, reckless, and in grossly negligent

disregard for federal and state laws and the rights of Plaintiff herein.

       37.     Pursuant to 15 U.S.C. §1681n and 15 U.S.C. §1681o, Defendant is liable to Plaintiff

for engaging in the following conduct:

               a. willfully and negligently failing to employ and follow reasonable procedures to
                  assure maximum possible accuracy of Plaintiff’s credit report, information and
                  file, in violation of 15 U.S.C. §1681e(b).

       38.     The conduct of Defendant was a direct and proximate cause, as well as a substantial

factor, in bringing about the injuries, damages and harm to Plaintiff that are outlined more fully




                                                   5
      Case: 1:20-cv-01279 Document #: 1 Filed: 02/21/20 Page 6 of 6 PageID #:6




above and, as a result, Defendant is liable to Plaintiff for the full amount of statutory, actual and

punitive damages, along with the attorneys’ fees and the costs of litigation, as well as such further

relief, as may be permitted by law.

                                      V.      JURY DEMAND

       39.     Plaintiff hereby demands a trial by jury on all issues so triable.


                                   VI.     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, JOSE LOPEZ, by and through his attorneys, respectfully prays

for Judgment to be entered in favor of Plaintiff and against Defendant as follows:

               a.      All actual compensatory damages suffered;

               b.      Statutory damages of $1,000.00;

               c.      Punitive damages;

               d.      Plaintiff’s attorneys’ fees and costs; and,

               e.      Any other relief deemed appropriate by this Honorable Court.




                                                              Respectfully submitted,
                                                              JOSE LOPEZ

                                                       By:     s/ David M. Marco
                                                               Attorney for Plaintiff
   Dated: February 21, 2020

   David M. Marco
   IL Bar No. 6273315/FL Bar No. 125266
   SMITHMARCO, P.C.
   55 W. Monroe Street, Suite 1200
   Chicago, IL 60603
   Telephone:    (312) 546-6539
   Facsimile:    (888) 418-1277
   E-Mail:       dmarco@smithmarco.com




                                                  6
